Name: Commission Regulation (EU) NoÃ 450/2010 of 21Ã May 2010 amending for the 128th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: European construction;  free movement of capital;  international trade;  international affairs;  Asia and Oceania;  politics and public safety;  air and space transport
 Date Published: nan

 26.5.2010 EN Official Journal of the European Union L 127/8 COMMISSION REGULATION (EU) No 450/2010 of 21 May 2010 amending for the 128th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7a(1) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 11 May 2010 the Sanctions Committee of the United Nations Security Council decided to add two natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and to amend two entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entries shall be added under the heading Natural persons: (a) Nayif Bin-Muhammad al-Qahtani (alias (a) Nayif Bin-Muhammad al-Qahtani, (b) Nayef Bin Muhammad al-Qahtani, (c) Nayif Muhammad al-Qahtani, (d) Nayf Mohammed al-Qahtani, (e) Naif Mohammad Said al- Qahtani Alkodri, (f) Naif Mohammed Saeed al-Kodari al-Qahtani, (g) Nayef Bin Mohamed al-Khatani, (h) Mohammed Naif al-Khatani, (i) Nayef bin Mohamed al-Khatany, (j) Al-Qahtani Abohemem, (k) Abi Hamam, (l) Abu-Hamam, (m) Abu-Humam, (n) Abu-Hammam, (o) Abu Hammam al-Qahtani). Address: Yemen. Date of birth: 25.3.1988. Place of birth: Saudi Arabia. Nationality: Saudi Arabian. Passport No: G449745 (Saudi Arabian passport issued on 30 May 2006, valid until 6 April 2011). Other information: Associated with Al-Qaida in the Arabian Peninsula and its leader, Nasir abd-al-Karim Abdullah Al-Wahishi. Date of designation referred to in Article 2a(4)(b): 11.5.2010. (b) Qasim Yahya Mahdi al-Rimi (alias (a) Qasim Al-Rimi, (b) Qasim al-Raymi, (c) Qassim al-Raymi, (d) Qasim al-Rami, (e) Qasim Yahya Mahdi Abd al-Rimi, (f) Abu Hurayah al-Sanaai, (g) Abu Ammar). Address: Yemen. Date of birth: 5.6.1978. Place of birth: Sanaa, Yemen. Nationality: Yemeni. Passport No: 00344994 (Yemeni passport issued on 3 July 1999). Date of designation referred to in Article 2a(4)(b): 11.5.2010. 2. The entry Hassan Abdullah Hersi Al-Turki (alias (a) Hassan Turki, (b) Hassen Abdelle Fihiye, (c) Sheikh Hassan Abdullah Fahaih). Title: (a) Sheikh (b) Colonel. Date of birth: approximately 1944. Place of birth: Region V, Ethiopia (the Ogaden Region in eastern Ethiopia). Nationality: Somali. Other information: (a) Reported to be active in Southern Somalia, lower Juba near Kismayo, mainly in Jilibe and Burgabo as of November 2007; (b) Family background: from the Ogaden clan, Reer-Abdille subclan; (c) Part of the Al-Itihaad Al-Islamiya (AIAI) leadership; (d) Believed to have been involved in the attacks on the United States embassies in Nairobi and Dar es Salaam in August 1998. Date of designation referred to in Article 2a (4) (b): 25.1.2001. under the heading Natural persons shall be replaced by the following: Hassan Abdullah Hersi Al-Turki (alias (a) Hassan Turki, (b) Hassen Abdelle Fihiye, (c) Sheikh Hassan Abdullah Fahaih, (d) Hassan Al- Turki, (e) Hassan Abdillahi Hersi Turki, (f) Sheikh Hassan Turki, (g) Xasan Cabdilaahi Xirsi, (h) Xasan Cabdulle Xirsi). Date of birth: approximately 1944. Place of birth: Region V, Ethiopia (the Ogaden Region in eastern Ethiopia). Nationality: Somali. Other information: (a) Reported to be active in Southern Somalia, lower Juba near Kismayo, mainly in Jilibe and Burgabo as of November 2007; (b) Family background: from the Ogaden clan, Reer-Abdille subclan; (c) Part of the Al-Itihaad Al-Islamiya (AIAI) leadership; (d) Subject to the measures set out in Regulation (EU) No 356/2010 concerning Somalia. Date of designation referred to in Article 2a (4) (b): 6.7.2004. 3. The entry Hassan Dahir Aweys (aka (a) Ali, Sheikh Hassan Dahir Aweys, (b) Awes, Shaykh Hassan Dahir, (c) Hassen Dahir Aweyes, (d) Ahmed Dahir Aweys, (e) Mohammed Hassan Ibrahim, (f) Aweys Hassan Dahir). Title: (a) Sheikh, (b) Colonel. Date of birth: 1935. Nationality: Somalia. Other information: (a) Reported to be in Eritrea as of 12 November 2007; (b) Family background: from the Hawiya, Habergdir, Ayr clan; (c) Senior leader of Al-Itihaad Al-Islamiya (AIAI) under the heading Natural persons shall be replaced by the following: Hassan Dahir Aweys (alias (a) Ali, Sheikh Hassan Dahir Aweys, (b) Awes, Shaykh Hassan Dahir, (c) Hassen Dahir Aweyes, (d) Ahmed Dahir Aweys, (e) Mohammed Hassan Ibrahim, (f) Aweys Hassan Dahir, (g) Hassan Tahir Oais, (h) Hassan Tahir Uways, (i) Hassan Dahir Awes, (j) Sheikh Aweys, (k) Sheikh Hassan, (l) Sheikh Hassan Dahir Aweys). Title: (a) Sheikh, (b) Colonel. Date of birth: 1935. Nationality: Somali. Other information: (a) Reported to be in Eritrea as of 12 November 2007; (b) Family background: from the Hawiya, Habergdir, Ayr clan; (c) Senior leader of Al-Itihaad Al-Islamiya (AIAI) (d) Subject to the measures set out in Regulation (EU) No 356/2010 concerning Somalia. Date of designation referred to in Article 2a (4)(b): 9.11.2001.